DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (claims 41-50) and species SEQ ID NO: 69 (corresponding to EGFR#8-T58E) in the reply filed on 24 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 25 June 2021, has been reconsidered. The restriction requirement is hereby withdrawn between Groups I and II.
In view of the above noted withdrawal of the restriction requirement between Groups I and II, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is pending in the present application, and corresponds to the subject matter of Groups I or II, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 53 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 September 2021.
withdrawn.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is now being examined in Art Unit 1646, Examiner Elizabeth C. Kemmerer.
The preliminary amendments of 21 August 2020, 02 December 2020, and 24 September 2020 have been entered in full.  Claims 1-40 are canceled.  Claims 53 and 54 are withdrawn from consideration as discussed above.  Claims 41-52 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other U.S. Patent Applications without providing the required status thereof.  This occurs at least in the first paragraph of the specification, wherein the status of parent U.S. Application No. 14/766,036 should be indicated as “now U.S. Patent No. 10,787,498 B2.”  
Appropriate correction is required.

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1)   See M.P.E.P. § 2422.04 which states, “It should be noted, though, that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO: X”) must be used, either in the drawing or in the Brief Description of the Drawings.”
	Figures 1, 15, and 24 each refer to one or more amino acid sequences. However, neither the Figures, nor the Brief Description of the Figures, contain references to the appropriate SEQ ID numbers. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 42 -44 are directed to the nucleic acid of claim 41 further comprising at least one PK moiety.  However, PK moieties are generally fused to polypeptides, not nucleic acids.  Thus, claims 4-44 make no sense as written.  Amending claim 42 as follows would be remedial:
“The nucleic acid of claim 41, wherein the encoded polypeptide further comprises 

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 45 and 47 ultimately depend from claim 41.  Claim 41 recites a 10th human fibronectin type III (10Fn3) domain wherein a single amino 10Fn3 has the amino acid sequence of SEQ ID NO: 1.  See paragraph [0035].  Accordingly the recitations in claim 45 (wherein the BC loop has the amino acid sequence of the BC loop in SEQ ID NO: 1) and claim 47 (wherein the DC loop is hydrophobic) are not further limiting with respect to claim 41, which already recites a human 10Fn3 that has these features.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
If Applicant intended claim 41 to include 10Fn3 sequences other than the human 10Fn3 of SEQ ID NO: 1 with a T58E mutation, Applicant may wish to amend claim 41 to remove the reference to human.  However, Applicant is respectfully advised that such an amendment may necessitate new rejections under 35 U.S.C. § 112(a) regarding scope of enablement and written description. 

Conclusion
Claims 41, 46, and 48-52 are allowed.  Claims 42-45 and 47 are not allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art to the instant claims is Koide et al. (2012, Meth. Enzymology. 503:135-156). Koide et al. is a review article discussing scaffold design based on the 10th human fibronectin type Ill domain (10Fn3) (abstract). The article 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 December 2021